 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
            CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
 9
10 RUBEN GURROLA,                  )   NO. SACV 18-00399-RSWL (AS)
                                   )
11                  Petitioner,    )
                                   )   ORDER ACCEPTING FINDINGS,
12           v.                    )
                                   )   CONCLUSIONS AND RECOMMENDATIONS OF
13 WILLIAM MUNIZ, Warden,          )
                                   )   UNITED STATES MAGISTRATE JUDGE
14                  Respondent.    )
                                   )
15                                 )
16
17
18      Pursuant to 28 U.S.C. section 636, the Court has reviewed the

19 Petition, all of the records herein and the attached Report and
20 Recommendation of United States Magistrate Judge to which no objections
21 were filed.    The Court concurs with and accepts the findings and

22 conclusions of the Magistrate Judge.
23
24      IT IS ORDERED that Judgment be entered denying the Petition and

25 dismissing this action with prejudice.
26
27
28
 1      IT IS FURTHER ORDERED that the Clerk serve copies of this Order,
 2 the Magistrate Judge’s Report and Recommendation and the Judgment herein
 3 on counsel for Petitioner and counsel for Respondent.
 4
 5      LET JUDGMENT BE ENTERED ACCORDINGLY.
 6
 7           DATED: December 17, 2018
 8
 9
                                         RONALD S.W. LEW
10                               Senior, U.S. District Court Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        2
